My concurrence in the reversal of this case is based entirely on other grounds than those stated in the opinion of the majority, for I think that a double mistake has been made by the majority in holding that the giving of immediate notice of injury and of the commencement of an action was not a condition precedent to the performance of which operated as a forfeiture, and in holding that failure to comply with these requirements operated as a forfeiture without the same being treated as conditions precedent. My view of the case is that the requirements with respect to notice were conditions precedent, and that there was a forfeiture on account of failure to perform those conditions. It seems to me that the majority have misconceived and misapplied the decision of our court in Hope Spoke Co. v. Maryland Casualty Co., 102 Ark. 1. The policies involved in the two cases are radically different. The policy in the case cited did not, either in express words or by necessary implication, declare the requirement with respect to notice to be a condition. The policy merely stated the requirement, but did not make it a condition, nor declare that a forfeiture would result from noncompliance. On the other hand, the policy in the case now before us states that it "is subject to the following conditions," and then proceeds to state the requirements in regard to notice. It does not state the requirement as a condition precedent but does state it as a condition, and the necessary result is that it is a condition precedent. In the opinion in the case cited we recognized that the question involved was a very close one, and that the *Page 292 
terms of the policy came very close to the line of distinction in the authorities on the subject. We followed the line of authorities holding that "failure to give notice within a specified time, in accordance with the terms of the policy, does not operate as a forfeiture of the right to recover unless the policy in express terms or by necessary implication makes the giving of notice within the specified time a condition precedent to recovery." In the present case the policy does, in express terms, declare the giving of notice within the time specified to be a condition. If it is a condition at all, it is a condition precedent to the right, of recovery on the policy.
The majority is also in error, I think, in holding that, if the requirement was not a condition precedent, the failure to give notice in this case worked a forfeiture. The correct rule is that, unless the requirements of the policy constitute conditions precedent to recovery, or all rights under the policy are forfeited by failure to comply with the requirements, then the omission is not a defense to a suit on the policy unless some injury resulted from such omission. That is precisely what we decided in Hope Spoke Co. v. Maryland Casualty Co., supra. In that case we held that the requirement of notice was not a condition precedent, and that failure to strictly comply with the requirement was not a defense because no injury was shown to have resulted. See also Frank Parmelee Co. v. Aetna Life Insurance Co., 166 F. 741, where the court said: "In contracts of this kind, to escape liability, the insurer must show that the breach is something more than a mere technical departure from the letter of the bond — that is, a departure that results in substantial prejudice and injury to its position in the matter."
In the present case there was no attempt to show that any injury resulted to appellant from the failure of appellee to give notice of the injury and of the institution of the action by the injured employee. But, for the reasons stated above, I concur in the reversal.
Mr. Justice SMITH agrees with me in the views here expressed. *Page 293